Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Martin D. Moynihan on 2/2/2022.

Cancel claims 7-8 and 17-18

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display panel, comprising a display area, a crack protection area surrounding the display area, and a cutting area located at a periphery of the crack protection area;
the display area being provided with a base substrate, an array layer disposed on the base substrate, and a planarization layer disposed on the array layer;
the crack protection area being provided with the base substrate, a supporting member disposed on the base substrate, and the planarization layer disposed on the supporting member; and
the crack protection area being further provided with a recess surrounding the display area and located inside the base substrate, and the supporting member being located in the recess;
;
wherein at least one of the recesses is disposed in the crack protection area in a direction from the display area to the crack protection area;
wherein a first recess close to the display area and a second recess away from the display area are discontinuously disposed in the crack protection area;
the first recess and the second recess are alternately disposed.


Replace independent claim 11 with the following:
11. 	(Currently Amended)	A display module, comprising a display panel, a polarizer layer on the display panel, a cover layer on the polarizer layer, and the display panel comprises a display area, a crack protection area surrounding the display area and a cutting area located at a periphery of the crack protection area;
the display area being provided with a base substrate, an array layer disposed on the base substrate, and a planarization layer disposed on the array layer;
the crack protection area being provided with the base substrate, a supporting member disposed on the base substrate, and the planarization layer disposed on the supporting member; and
the crack protection area being further provided with a recess surrounding the display area and located inside the base substrate, and the supporting member being located in the recess;
;
wherein at least one of the recesses is disposed in the crack protection area in a direction from the display area to the crack protection area;
wherein a first recess close to the display area and a second recess away from the display area are discontinuously disposed in the crack protection area;
the first recess and the second recess are alternately disposed.

Allowable Subject Matter
Claims 1-6, 9-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 11, the prior art of record fails to teach or render obvious the combination of limitations of claims 1 and 11 “wherein the supporting member has a surface away from one side of the base substrate, and the surface has a height defined in a direction perpendicular to the base substrate which is not higher than a height of a contact surface of the base substrate and the array layer in the direction perpendicular to the base substrate, wherein at least one of the recesses is disposed in the crack protection area in a direction from the display area to the crack protection area, wherein a first recess close to the display area and a second recess away from the display area are discontinuously disposed in the crack protection area, the first recess and the second recess are alternately disposed” taken in combination with all other limitations of each respective independent claims 1 and 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tanaka (US Pub# 2006/0285055), Ohashi (US Pub # 2009/0015779), Lin et al. (CN Pub#108198950), Jiang (CN Pub# 109872629), Guo et al. (CN Pub#110048014), Akasaka (JP Pub#2013073182), Smith (US Pub# 2005/0186712), Watanabe et al. (US Pub #2007/0004125), Nishido et al. (US Pub # 2016/0315134), Naganuma et al. (US Pub # 2017/0066241), Lin et al. (US Pub# 2019/0051979) and Hong et al. (US Pat# 11,119,591).
Tanaka discloses a liquid crystal display device (Figs. 1-2) comprising two substrates (101 and 102) which are arranged to face each other in an opposed manner, a liquid crystal material (3) which is sandwiched between two substrates (101 and 102), an annular sealing material (2) which is arranged on peripheries of the substrates, a first region which is surrounded by the sealing material and includes an image display region (DA), and a second region which is separated from the first region by a partition member (4).
Ohashi discloses a liquid crystal display panel (Fig. 2: 40) comprising a first substrate (10), a second substrate (20) opposed to the first substrate (10), a sealing material (31) to bond the first substrate and the second substrates with each other, the sealing material having an opening in part of the sealing material, the sealing material being formed so as to surround a 
Lin discloses an edge region structure of a flexible display panel, the edge region structure comprises a flexible substrate, an insulation combination layer, at least one groove structure, an organic and flexible buffer material layer and a wiring and line replacement layer, wherein the insulation combination layer is arranged on the flexible substrate, the groove structure comprises at least one groove, the groove penetrates through the insulation combination layer, the groove is filled with the organic and flexible buffer material layer, and the wiring and line replacement layer is arranged on the organic and flexible buffer material layer and the insulation combination layer, by the edge region structure of the flexible display panel, a cutting gap can be prevented from growing inwards, the service lifetime of the flexible display panel is further prolonged, and particularly, the service lifetime of the flexible display panel can be dynamically bent.
Guo discloses a display panel, a fabrication method thereof and a display device, the display panel is provided with a display region and a non-display region, wherein the non-display region is arranged around the display region, a groove structure is arranged at a part, corresponding to the nor-display region, of the display panel, the groove structure is arranged at the part, corresponding to the non-display region, of the display panel, the transfer of mechanical stress at the non-display region can be reduced, so that a crack generated by cutting of the display panel is prevented from extending to the display region in the display panel, separation of an inorganic layer and an organic layer in the display panel.

Jiang discloses a method for manufacturing an optical element substrate and an optical element substrate, the method is for manufacturing an optical element substrate to be used as part of an opposing substrate in an electro-optic device in which a switching element substrate and the opposing substrate hold an electrooptical material. The optical element substrate manufacturing method includes: a light refraction layer formation process of forming a thin film on a surface of a light transmissive substrate using an inorganic material; a light refraction layer formation process of patterning the thin film formed on the surface of the substrate to form a plurality of optical element arrays on the surface of the substrate; and a groove part formation process, prior to the light refraction layer formation process, of forming a groove part in a region out of a region where the plurality of optical element arrays are formed on the surface of the substrate.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896